Opinion issued May 2, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00477-CV
                            ———————————
  AMERICAN RODSMITHS, INC., ROBERT SCHERER AND SANDRA
                  SCHERER, Appellants
                                         V.
                   GLV INTERNATIONAL, INC., Appellee



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-08551



                          MEMORANDUM OPINION

      In a Texas proceeding to domesticate a state of Washington judgment,

appellants, American Rodsmiths, Inc. (“ARS”), Robert Scherer, and Sandra

Scherer, challenge the jurisdiction of a Washington state district court to enter the
judgment in favor of appellee, GLV International, Incorporated (“GLV”), against

ARS, Robert Scherer, and “Jane Doe Scherer.”           Concluding that we lack

jurisdiction, we dismiss the appeal.

                                       Background

      On December 2, 2010, GLV sued ARS, Robert Scherer, and “Jane Doe

Scherer,” “Husband and Wife and the Marital Community Comprised Thereof” in

the Washington state district court for breach of contract, unjust enrichment, and

the enforcement of a personal guaranty on a debt. On September 23, 2011, the

Washington district court granted GLV summary judgment against ARS, Robert

Scherer, and “Jane Doe” Scherer, awarding damages in the amount of

$342,497.13.    ARS and Robert Scherer appealed the summary judgment on

November 22, 2011.

      On February 9, 2012, GLV filed a petition in the Harris County district court

below to enforce the Washington judgment against ARS, Robert Scherer, and his

wife, Sandra Scherer.    On March 8, 2012, ARS, Robert Scherer, and Sandra

Scherer filed a motion, seeking to stay enforcement of the Washington judgment. 1

They further challenged the judgment on the ground that it was entered against




1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 35.006 (Vernon 2008).

                                           2
Sandra Scherer in violation of her due process rights.2 On May 18, 2012, the trial

court granted the stay indefinitely.

                                         Dismissal

      This Court notified the parties that it intended to dismiss the appeal for want

of jurisdiction and invited briefing on the issue. See TEX. R. APP. P. 42.3(a).

Appellants are challenging the Washington judgment that was rendered final and

enforceable in Texas when GLV filed it in the Harris County district court in

compliance with the Uniform Enforcement of Foreign Judgments Act (“UEFJA”).

See TEX. CIV. PRAC. & REM. CODE ANN. § 35.003 (Vernon 2008) (instructing

district court clerk to treat the foreign judgment in same manner as judgment of

that court itself); Walnut Equip. Leasing Co. v. Wu, 920 S.W.2d 285, 286 (Tex.

1996). The filing of the foreign judgment effectively comprises both a plaintiff’s

original petition and a final judgment. Wu, 920 S.W.2d at 286.

      The enforcement of a foreign judgment may be stayed. See TEX. CIV. PRAC.

& REM. CODE ANN. § 35.006 (Vernon 2008). However, section 35.006 does not

provide that such an order is appealable. And, here, the order granting the stay

does not dispose of all the issues and parties, specifically, appellants’ attack on the

jurisdiction of the Washington district court. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 200 (Tex. 2001).


2
      See U.S. CONST. amend. XIV.
                                          3
      A foreign judgment filed in a Texas court is subject to the same procedures,

defenses, and proceedings for reopening, vacating, staying, enforcing or satisfying

a judgment as a judgment of the court in which it is filed. See TEX. CIV. PRAC. &

REM. CODE ANN. § 35.003; Wu, 920 S.W.2d at 286. The judgment debtor may

then initiate the same defenses and proceedings for reopening, vacating, or staying

a final judgment. See TEX. CIV. PRAC. & REM. CODE ANN. § 35.003(c).

      In support of their assertion that this Court should view their motion to stay

the enforcement, which included a challenge to the Washington court’s

jurisdiction, as a motion for new trial, which was in effect denied, appellants rely

on Moncrief v. Harvey, 805 S.W.2d 20 (Tex. App.—Dallas 1991, no pet.).

Appellants acknowledge that their jurisdictional challenge was not addressed by

the trial court, but nevertheless, argue that it was overruled by operation of law

after seventy-five days. However, in Moncrief, the court simply addressed the

appellate timetables for attacking a foreign judgment. 805 S.W.2d at 22. The

purpose of making a procedural comparison of a motion to contest enforcement of

a foreign judgment to a motion for new trial is to note that a trial court has the

same extended period of time to review a motion to contest a foreign judgment as

it would have if a party filed a motion for new trial. Counsel Fin. Servs, L.L.C. v.

David McQuade Leibowitz, P.C., 311 S.W.3d 45, 52 (Tex. App.—San Antonio

2010, pet. denied) (noting that “[t]o compel a judgment debtor to perfect an appeal

                                         4
within thirty days of the filing of the foreign judgment would minimize the trial

court’s opportunity to review the debtor’s motion to contest recognition of the

foreign judgment.”). Thus, the court in Moncrief “merely explain[ed] that for the

purposes of appellate timetables, a motion to stop enforcement of a judgment filed

pursuant to the UEFJA operates procedurally as a motion for new trial.” Id. at 53.

      Here, the Harris County district court granted appellants the relief that they

requested—a stay of the enforcement of the Washington judgment. And it did not

dispose of all the issues and parties. Accordingly, we conclude that we do not have

jurisdiction over the appeal.

                                      Conclusion

      We dismiss the appeal.

                                 PER CURIAM



Panel consists of Justices Jennings, Bland, and Massengale.




                                         5